NO. 07-07-0393-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D 



OCTOBER 5, 2007



______________________________





IN RE JUAN ROBERTO RODRIGUEZ, RELATOR



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Relator, Juan Roberto Rodriguez, an inmate proceeding pro se has filed a “
Petition for Writ of Prohibition
” naming the Texas Board of Pardons and Paroles and the Texas Department of Criminal Justice–Institutional Division as Respondents.  His petition is couched in terms more appropriate to that of a petition for writ of mandamus.  Rodriguez alleges he was “deprived of his privileges to litigate his legal matter’s [sic] to both agency’s [sic] and court systems to remedy issues that are state constitutional protections.”
(footnote: 1)
	Our jurisdiction to issue writs is limited.  We have authority to issue writs when necessary to enforce our jurisdiction and against district and county court judges within our district.  Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  The Respondents named herein  are not parties against whom we may issue a writ of prohibition or a writ of mandamus.  Additionally, Rodriguez has not demonstrated that the exercise of our writ power is necessary to enforce our jurisdiction.  Consequently, we have no jurisdiction to grant Rodriguez any relief.

Accordingly, this proceeding is dismissed for want of jurisdiction.

Patrick A. Pirtle

      Justice



FOOTNOTES
1:Relator’s complaint relates to an alleged breach of a parole contract raised in 
Juan Roberto Rodriguez v. State of Texas
, Cause Number 07-07-0388-CR, which was dismissed for want of jurisdiction on this same date.